Citation Nr: 0504855	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04 07-050A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
March 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
diabetes mellitus.  In February 2005, for good cause shown, 
the Board advanced his case on the docket.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

Historically, the veteran first brought a claim for service 
connection for diabetes mellitus in July 1999.  In February 
2000, the RO denied the claim as not well-grounded.  The 
Veterans Claims Assistance Act (VCAA), which was enacted in 
November 2000, eliminated the requirement of submitting a 
well-grounded claim.  So given this change in the law, the RO 
decided to review his claim and develop it in accordance with 
the VCAA.  In May 2001, the RO again denied the claim.  He 
did not appeal, and so that decision became final and binding 
upon him.  In November 2002, he filed a petition to reopen 
the claim, and it is this issue which is currently before the 
Board on appeal.


FINDINGS OF FACT

1.  In May 2001, the RO issued a rating decision denying the 
veteran's claim for service connection for diabetes mellitus, 
and he did not timely appeal.

2.  Some of the additional evidence received since that May 
2001 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran served in Okinawa, Japan, from March 1967 to 
September 1968, and in Osan, Korea, from September 1969 to 
October 1970.  He did not serve in the Republic of Vietnam.
4.  The evidence does not indicate the veteran was exposed to 
herbicide agents during his military service.

5.  The veteran's diabetes mellitus did not originate 
in service and is not otherwise causally related to his 
military service, including exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The RO's May 2001 decision denying the veteran's claim 
for service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since that May 2001 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The veteran's diabetes mellitus was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As mentioned earlier, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).  The VCAA and implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the RO sent the veteran the required VCAA 
notice in a December 2002 letter - prior to the RO's decision 
in March 2003.  So this was in accordance with the holding in 
Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the December 2002 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The December 2002 VCAA 
letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of December 2002, the veteran 
was requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his personnel records, and his VA outpatient 
treatment (VAOPT) records from the Bronx VA Medical Center 
(VAMC).  In addition, he submitted various research materials 
relating to herbicide use in Korea, and the seizure of the 
U.S.S. Pueblo.  In January 2003, he indicated he did not have 
any private medical evidence to submit, and asked that VA 
process his claim based on the medical information from the 
Bronx VAMC.  He has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The veteran's SMRs are negative for any indication of 
diabetes.  At the time of enlistment, on his November 1965 
Report of Medical History, he indicated his father had died 
of old age and diabetes.  Upon discharge, in March 1973, his 
urinalysis was negative for sugar.  It was noted that his 
father was diabetic, but that the veteran - at that time - 
had no history of diabetes.

In December 1998, the veteran was hospitalized at a VA 
facility after he passed out.  The discharge summary 
indicates his primary diagnosis was diabetic ketoacidosis.  
His secondary diagnoses were diabetes mellitus, hypertension, 
gastrointestinal bleed, rectal ulcer, and pneumonia.  
Matformin was prescribed to control his diabetes.

In April 2001, the veteran submitted a personnel record, 
which indicates he served in Okinawa from March 1967 to 
September 1968.

In May 2001, the RO denied the veteran's claim for service 
connection for diabetes mellitus.  He did not file a timely 
appeal.

In November 2002, the veteran filed a petition to reopen his 
claim for service connection for diabetes mellitus.  He 
stated he was exposed to herbicides in February 1968 in the 
demilitarized zone (DMZ) of Korea during the "Pueblo 
crisis."  He also submitted copies of personnel records, 
which indicate he also had a tour of duty in Korea from 
September 1969 to October 1970.

VAOPT records from May 1999 to December 2002, indicate the 
veteran received treatment for diabetes mellitus, and various 
psychiatric disorders.  The records also indicate he was 
obese with a BMI greater than 27.

In January 2003, the veteran submitted a statement indicating 
he was assigned to the 824th Security Police Squadron at the 
Kadena Air Force Base (AFB) in Okinawa, Japan.  He said he 
was dispatched to Osan AFB in Korea sometime in January 1968.  
He stated he returned to Kadena in March 1968, and that the 
deployment was classified (secret).  

In response to the RO's requests for service information, in 
January 2003, the veteran's periods of service were verified, 
his personnel records were mailed to the RO, and it was noted 
that there was no evidence of service in the Republic of 
Vietnam or exposure to herbicides in the file. 

The veteran's personnel records, which were received sometime 
after January 2003, indicate he served two tours of duty 
overseas.  During his first tour, he was stationed at Kadena 
AFB in Okinawa from March 1967 to September 1968.  His DD 214 
for this time period indicates his military occupation 
specialty (MOS) was a security policeman with the 380th 
Security Police Squadron.  Airman Performance Reports dated 
in February 1967 and August 1968 indicate he served with the 
824th Security Police Squadron.  During his second tour, he 
was stationed at Osan AFB in Korea from September 1969 to 
October 1970.  His DD 214 for this time period indicates his 
MOS was law enforcement technician with the 42nd Security 
Police Squadron.

In May 2003, the veteran submitted a statement indicating he 
was exposed to Agent Orange in 1969 when he was at Osan AFB 
in Korea.  He said he had to travel through the DMZ while he 
was there.

In July 2003, the veteran submitted an article entitled 
"Dogs of War," which describes a cancer study of working 
dogs in Vietnam.  He also submitted Internet research of use 
of Agent Orange outside of Vietnam.

In August 2003, the veteran submitted a statement reiterating 
his service overseas.  He said he had to walk the perimeter 
at Osan AFB and that there was no grass or weeds.  He 
believed it had been treated with Agent Orange.  He also 
submitted Internet research outlining the chronology of 
events concerning the seizure of the U.S.S. Pueblo

In March 2004, the veteran submitted a statement indicating 
that troops returning from Vietnam via Kadena AFB had 
uniforms covered with dust that could have had Agent Orange 
on them.  Also enclosed was a letter from a fellow serviceman 
indicating he served in Vietnam and returned in a uniform 
covered with dust from Vietnam.  He also submitted Internet 
research relating to the use of Agent Orange along the DMZ in 
Korea.




Reopening the Claim for Service Connection for Diabetes 
Mellitus


For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Here, as mentioned, the veteran's claim for service 
connection for diabetes mellitus was denied by the RO in May 
2001.  He did not appeal that decision.  Thus, it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2004).  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board notes that the RO, in its March 2003 decision, did 
not address whether new and material evidence had been 
submitted, but rather simply addressed the merits of the 
veteran's claim.  The Board, however, must first determine 
whether new and material evidence has been received since the 
RO's May 2001 decision before proceeding further, because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim was received in December 2002, 
after that cutoff date.  Therefore, the amended version of 
38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the RO's May 2001 decision includes 
statements from the veteran and a fellow serviceman, VAOPT 
records verifying treatment for diabetes, his personnel 
records, and various Internet research submitted by him.  
Although some of this evidence is duplicative, his personnel 
records, which indicate his various duty assignments, were 
not previously of record.  So this evidence is both new and 
material to the case and, therefore, sufficient to reopen the 
claim.


Entitlement to Service Connection for Diabetes Mellitus

Governing Statutes and Regulations

As mentioned previously, service connection is granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This requires a finding that 
there is a current disability that has a relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2004).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a) (2004).  Prior law required that the 
veteran have a disease listed at 38 C.F.R. § 3.309(e), in 
addition to proof of Vietnam service, before exposure there 
was presumed.  The change in the law eliminating this 
requirement reversed the U.S. Court of Appeals for Veterans 
Claims (Court's) decision in McCartt v. West, 12 Vet. App. 
164 (1999).  See, too, 
38 U.S.C.A. § 1116 (West 2002).  Furthermore, the diseases 
listed under this section will be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense (DOD) has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself. 

Herbicides were applied through hand spraying and by hand 
distribution of palletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate the effects 
of spraying were sometimes observed as far as 200 meters 
downwind.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  Field artillery, signal and 
engineer troops also were supplied as support personnel to 
various elements of those Infantry Divisions during the time 
of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2004) will apply.  See MR21-
1MR, Part VI, Chapter 2, Section B.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

The record indicates the veteran was first diagnosed with 
diabetes in 1998 - 25 years after his separation from 
military service.  There is also no indication he experienced 
any signs or symptoms of diabetes during his military service 
or within one year following his separation from military 
service.  Indeed, at the time of his separation physical, it 
was specifically noted that he did not have diabetes.  This 
apparently was noted because he had a history of diabetes in 
his family.  So obviously, given these facts, there is no 
basis to establish direct service connection.

Rather, the veteran claims he is entitled to presumptive 
service connection because he claims he was exposed to 
herbicides while he was stationed in Okinawa, Japan, and 
Osan, Korea.  Although there is no evidence in the record of 
direct exposure to herbicides, as discussed above, in certain 
circumstances VA will presume exposure.

With regard to his service in Okinawa, there is no evidence 
in the record that the veteran was exposed to herbicides.  
Likewise DOD does not have any recorded occupational 
exposures to Agent Orange in Okinawa.  So there is no basis 
for VA to presume exposure.  He claims that soldiers 
returning from Vietnam had dust on their uniforms that may 
have contained Agent Orange.  But this is pure speculation on 
his part, and there is no evidence - medical or otherwise - 
to support a theory that this dust contained Agent Orange and 
could have caused his diabetes over 25 years later.

With regard to the veteran's service in Korea, his personnel 
records indicate he was stationed at Osan AFB from September 
1969 to October 1970.  This was after the period in which DOD 
has confirmed the use of herbicide agents along the DMZ.  So 
there is no basis to presume exposure during this time 
period.  

The veteran has also stated that he was deployed to Osan AFB 
between January 1968 and March 1968.  This would have been 
within the time period in which DOD has identified the use of 
herbicide agents along the DMZ.  Unfortunately, however, 
there is no evidence of any such deployment to Osan AFB in 
his personnel records.  So again, there is no reason to 
presume exposure.  

Moreover, there is evidence in the record indicating the 
veteran has a history of diabetes in his immediate family, 
and he has a history of obesity.  So for these reasons, the 
claim for service connection for diabetes mellitus must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The petition to reopen the claim for service connection for 
diabetes mellitus is granted, but the claim for service 
connection for diabetes mellitus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


